Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 11; (1) does “each” (line 3) of the sensors have its own “a nearby survey station” (line 4)1, or (2) do the “permanent seafloor sensors” (line 2) collective have “a nearby survey station” (line 3)?  In effect, exactly what is it that “has” (line 4) a nearby survey station?  When lines 1-4 are read in their entirety the term “has” (line 4) seems to suggest that each of the plurality of sensors has its own “nearby survey station”, but the drawings appear to suggest that the “permanent seafloor sensors” have one nearby survey station 111.  As there are a “plurality of permanent seafloor sensor” (italics added, line 2), is this claim limited to include one survey station, at least one survey station or a plurality of such stations?
	As to claim 1, what does “modeled” (line 8) relate to in the detailed specification and/or drawings?  The term does appear in the ABSTRACT.  The particular meaning of the term “modeled” is not apparent from the specification.

As to claim 12, is “a survey station” in addition to the number of survey station(s) of claim 11?  Presently, claim 12 suggests a minimum of 2 survey stations, and maybe 3 depending upon what claim 11 is interpreted to mean.  What is Applicant’s intent?
As to claim 13, how can two sensors comprise one gravity sensor?  It is problematic that two different structural elements comprise one structural element.  Does such mean that at least one of the permanent seafloor sensors comprises a permanent gravity sensor?  Does it mean that each of the permanent seafloor sensors comprises a permanent gravity sensor?  What is Applicant’s intent?
As to claim 15, should “to the” read - - to the at least one of the permanent seafloor sensors - - ?  Otherwise, it is confusing that the line supplies a sensor which does not communicate with the control centre.   

Claims 16-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer back in the alternative only.  See MPEP § 608.01(n).  Accordingly, claims 16-20 have not been further treated on the merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eiken 35 al 2003/0093222 (listed on 1449) teach a system to monitor a field under a body of water, such employing a reference station 9, seafloor sensors (2a,2b..) and movable sensor ROV.  Reference station 9 is “outside the survey area 8” (Para 46) of the sensors.  Measurements are corrected 

	Regarding the 1449: References not in the electronic file were not initialed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Claim 16’s “each … one its nearby station” suggests maybe yes.  In that event, possibly “has” (line 3) should have read - - each permanent seafloor sensor has - - ?  Should “from” (line 5) have then read - - from each of - - ?  Should sensor” (line 6) have then read - - sensors - - ?  Should “by the … sensor” (line 7) have then read - - by each of the … sensors - - ?